Stripped of immaterial or unnecessary detail the essential facts in this case are that in advertising this property for resale the county treasurer by miscalculation stated the total due and delinquent at $90.56, which was excessive by $5, or approximately 5 1/2 per cent. No one bid at resale, so by operation of law the land was sold to the county pursuant to 68 O. S. 1941 § 432d.
I think the legal result was a sale to the county in the language of the statute for the amount of taxes due and delinquent with penalty and costs, that is, $85.56, and not a sale to the county for the erroneously stated sum of $90.56. The taxpayer at any proper time for redemption could have redeemed and he could not have been required to pay $90.56 to redeem, but at any time could have redeemed for the correct amount as reflected by the treasurer's books of $85.56. The statute requires sale to the county at no more or no less than the amount of taxes on the treasurer's books with penalty and costs, in this case $85.56, and no change can be effected by an error of the treasurer in stating in his notice of sale that the figure is larger by $5 than his tax books show the amount to be.
In the majority opinion this excessive $5 is referred to as equal to the amount of taxes against the land for one of the delinquent years. That is thought to magnify the error of calculation. It would seem to me to more clearly magnify the neglect of the taxpayer, by indicating the long number of years in which he paid no attention to his taxes.
I think we are faced squarely with the question whether it necessarily invalidated the resale when the county treasurer, by miscalculation in stating the amount of taxes in his notice, states a sum which is excessive by approximately 5 1/2 per cent. I think we should meet the question and determine it squarely. I think such an error does not necessarily invalidate the sale where there is nothing to show or to intimate that the taxpayer was prejudiced or could or might have been prejudiced by such error.
One might readily agree that a treasurer's error in his notice which did prejudice *Page 9 
the owner in some way would furnish amply equitable ground for setting aside the sale and deed. Also, where the error is such as to indicate on its face that it could or might cause prejudice to the owner, a court might well find grounds to grant relief within its equitable power. That is different from saying that the mere error in calculation here shown, standing alone, wholly invalidates the sale.
The majority opinion appears to hold that such an error, by itself, and standing alone, either deprives the county treasurer of power to sell under that defective notice, or wholly invalidates the sale; however, the opinion is not wholly clear that such is the determination, and there are some confusing points in the majority opinion and the conclusion is not supported by our cited former decisions, as I shall demonstrate.
The opinion on page 5 characterizes the sale of property for taxes as a forfeiture which is to be abhorred. If the thought is that such sale is to be adhorred either by the law or by the judges, surely such suggestion goes too far and is wholly incorrect. The opinion emphasizes the fact that land taxes are usually insignificant in amount as compared to the value of the property. One of the burdens of owning property is the payment of taxes, and it is but natural and normal that one who cannot or will not pay his proper taxes cannot continue to own the property. I think the court is not justified in stating that such a forfeiture is so abhorrent.
The majority opinion misconstrues the former holding of the court in Young v. Boswell, 191 Okla. 680, 134 P.2d 592. That former decision is cited as supporting the rule that tax sale for any excessive amount is invalid. That former decision is not in point here. It involved not an amount added by miscalculation, showing to be in excess of the amount delinquent on the tax records, but involved a case where the treasurer persisted in retaining on his tax books an illegal tax charge against the land. It has been judicially determined specifically that such tax was illegal, and it was the specific and mandatory duty of the treasurer to correct his tax roll and eliminate that illegal tax levy, which he neglected or willfully failed to do. It was pointed out in the opinion there that the sale was held invalid because of the above stated facts, and not merely because of the 65c excess. In this case, if we are to hold that the mere error of excess by miscalculation in the notice invalidates the sale, we should not do so on authority of Young v. Boswell, or on the premise of a misconstruction of the decision in Young v. Boswell.
Nor should we reach this conclusion on the cited authority of Davenport v. Doyle, 57 Okla. 341, 157 P. 110, which is not in point, but involves an attempted sale of land for taxes when the land was wholly exempt from taxation.
Nor should we do so on the authority of Squires v. Swanson,169 Okla. 390, 37 P.2d 276. In that case the county treasurer had assessed taxable real estate belonging to one person with nontaxable real estate belonging to another person in one unit upon the valuation of the whole, and thereafter upon nonpayment had sold the whole property. Of course, such assessment was void and directly and definitely interfered with the right of redemption and even the right to pay taxes and avoid the delinquency. The owner of the taxable real estate could not pay his taxes without also paying taxes on the nontaxable real estate of the other, nor could either redeem. Thus the error there upon its face disclosed definite prejudice. There also the sale was bottomed upon an invalid assessment. But here the assessment was valid; the correct amount of tax lien was shown by the tax records; the treasurer merely erred in adding the sums to arrive at and state the total due.
I would hold that this error of the treasurer does not necessarily import prejudice, nor does it, standing alone, *Page 10 
render the sale void; that an irregularity only is shown which is not sufficient to defeat the resale deed in the absence of any showing whatever in pleadings or proof that would or might justify the intervention of the equitable power of the court.